Exhibit 10.1

FORM OF TSR-BASED PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

This Performance Restricted Stock Unit Agreement (the “Agreement”) is dated as
of                 , by and between Axiall Corporation, a Delaware corporation
(together with any Subsidiaries, as applicable, the “Company”), and
                 (“Grantee” or “You”).

1. Grant of PRSUs. Subject to and upon the terms, conditions, and restrictions
set forth in this Agreement and in the Company’s 2011 Equity and Performance
Incentive Plan, as amended (the “Plan”), the Committee has granted to Grantee,
as of                  (the “Date of Grant”), an award of a target number of
                 performance-based Restricted Stock Units (otherwise referred to
in this Agreement as “Performance Restricted Stock Units” or “PRSUs”), payment
of which depends on the Company’s performance as set forth below. Each
Performance Restricted Stock Unit shall represent the contingent right to
receive one share of Common Stock.

2. Restrictions on Transfer of PRSUs. The PRSUs may not be transferred, sold,
pledged, exchanged, assigned or otherwise encumbered or disposed of by Grantee.
Any purported transfer, encumbrance or other disposition of the PRSUs that is in
violation of this Agreement shall be null and void, and the other party to any
such purported transaction shall not obtain any rights to or interest in the
PRSUs.

3. Normal Vesting of PRSUs. Except as otherwise provided herein, Grantee’s
nonforfeitable right to receive shares of Common Stock upon payment of the PRSUs
is contingent upon his or her remaining in the continuous employ of the Company
until                  (the “Normal Vesting Date”). As soon as practicable after
the Normal Vesting Date, the Committee shall determine the number of PRSUs that
shall have become earned hereunder based on the achievement of the Management
Objectives as set forth in the Statement of Management Objectives attached
hereto as Exhibit A. For purposes of this Agreement, the term “earned” (or
similar terms) refers to the number of PRSUs that are earned under this
Agreement based on the achievement of the Management Objectives as described in
the immediately prior sentence, and the term “vested” (or similar terms) refers
to the number of PRSUs that become nonforfeitable and entitled to be earned and
paid in shares of Common Stock under this Agreement. Subject to the terms of the
Plan, before any PRSUs are paid, the Committee shall make a determination that
the performance conditions set forth under this Agreement have been satisfied.

4. Alternative Vesting of PRSUs. Notwithstanding the provisions of Section 3,
Grantee shall vest in some or all of the PRSUs under the following
circumstances:

(a) Death, Disability, Retirement or Termination without Cause. If, prior to a
Change in Control occurring, Grantee should die, become Permanently Disabled,
Retire, or be terminated by the Company or a Subsidiary without Cause while
Grantee is continuously employed by the Company, then, to the extent the PRSUs
have not previously been forfeited or vested, Grantee shall vest in a number of
PRSUs equal to the product of (i) the number of PRSUs that Grantee would have
earned and in which Grantee would have vested in accordance with the terms and
conditions of Section 3 if Grantee had remained in the continuous employ of the
Company from the Date of Grant until the end of the Performance Period
multiplied by (ii) a fraction (in no case greater than 1) the numerator of which
is the number of whole weeks from the Date of Grant through such date on which
the Grantee dies, becomes Permanently Disabled, Retires or is terminated without
Cause and the denominator of which is       .

(b) Change in Control. In the event a Change in Control occurs prior to the
Normal Vesting Date or such time when the PRSUs have been forfeited, the PRSUs
covered by this Agreement shall become earned and vested as provided in the
Statement of Management Objectives if, either (i) in connection with such Change
in Control, the entity that is the successor to the Company as a result of the
Change in Control (the “Successor”) does not assume the obligations of the
Company under this Agreement in the manner described in the Statement of
Management Objectives or (ii) prior to the Change in Control, Grantee has died,
become Permanently Disabled or has Retired or the Company has terminated
Grantee’s employment without Cause. The number of PRSUs earned and vested in
such case shall be as set forth in the Statement of Management Objectives.



--------------------------------------------------------------------------------

Subject to the following sentence, if the Successor assumes the obligations of
the Company under this Agreement in the manner described in the Statement of
Management Objectives, then no such acceleration shall apply. Notwithstanding
the foregoing, if (x) the Successor assumes the obligations of the Company under
this Agreement in the manner described in the Statement of Management Objectives
and (y) on or after the Change in Control the Company, the Successor or any
subsidiary of either terminates Grantee’s employment without Cause or Grantee
terminates his or her employment for Good Reason or Grantee dies, becomes
Permanently Disabled or is or becomes eligible to Retire, then a number of PRSUs
(or a number of units subject to a substitute award) that have not previously
become earned and vested and have not previously been forfeited shall become
earned and vested as set forth in the Statement of Management Objectives.

5. Restrictive Covenants.

(a) Confidential Information and Trade Secrets.

(i) Grantee shall hold in a fiduciary capacity for the benefit of the Company
all Confidential Information, including but not limited to trade secrets (as
“trade secrets” are defined by applicable Delaware law) pursuant to this
Agreement and as otherwise required by law. During Grantee’s employment with the
Company and following the termination of Grantee’s employment for any reason,
Grantee shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, use, communicate, or divulge
Confidential Information to any other person or entity, except that Grantee may
disclose Confidential Information to other Company employees and professional
advisors of the Company who have a true need to know about such Confidential
Information in order to carry out their duties of service to the Company;
provided, however, that the non-use and non-disclosure restrictions described
herein will only apply for so long as the particular information at issue
remains Confidential Information. The protection afforded to Confidential
Information by this Agreement is not intended by the parties hereto to limit,
and is intended to be in addition to, any protection provided to any such
information under any applicable federal, state, or local law.

(ii) All files, records, documents, drawings, specifications, data, computer
programs, customer or vendor lists, specific customer or vendor information,
marketing techniques, business strategies, contract terms, pricing terms,
discounts and management compensation of the Company whether prepared by Grantee
or otherwise coming into Grantee’s possession, shall remain the exclusive
property of the Company and Grantee shall not remove any such items from the
premises of the Company, except in furtherance of Grantee’s duties.

(iii) It is understood that while employed by the Company, Grantee will promptly
disclose to the Company in writing, and assign to the Company Grantee’s interest
in any invention, improvement, copyrightable material or discovery made or
conceived by Grantee, either alone or jointly with others, which arises out of
Grantee’s employment (“Grantee Invention”). At the Company’s request and
expense, Grantee will reasonably assist the Company during the period of
Grantee’s employment by the Company and thereafter in connection with any
controversy or legal proceeding relating to a Grantee Invention and in obtaining
domestic and foreign patent or other protection covering a Grantee Invention. As
a matter of record, Grantee hereby states that he or she has provided below a
list of all unpatented inventions in which Grantee owns all or partial interest.
Grantee agrees not to assert any right against the Company with respect to any
invention which is not patented or which is not listed.

(iv) As requested by the Company and at the Company’s expense, from time to time
and upon the termination of Grantee’s employment with the Company for any
reason, Grantee will promptly deliver to the Company all copies and embodiments,
in whatever form, of all Confidential Information in Grantee’s possession or
within his control (including, but not limited to, memoranda, records, notes,
plans, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, disks, diskettes, tapes and all other materials
containing any Confidential Information) irrespective of the location or form of
such material. If requested by the Company, Grantee will provide the Company
with written confirmation that all such materials have been delivered to the
Company as provided herein.



--------------------------------------------------------------------------------

(b) Non-Solicitation. During his employment with the Company and for a period of
         year(s) following the termination of Grantee’s employment for any
reason, Grantee shall not, in any way, directly or indirectly, solicit, divert,
or take away or attempt to solicit, divert, or take away (i) any party who is a
customer or prospective customer of the Company with which Grantee had Material
Contact while employed with the Company, for the purpose of marketing, selling,
or providing to any such party any services or products offered by or
competitive with the Company’s Business other than general solicitations to the
public and not directed specifically at a customer of the Company, or (ii) any
employee of the Company to terminate such employee’s employment relationship
with the Company.

(c) Non-Competition. During Grantee’s employment by the Company and for a period
of          year(s) following the termination of Grantee’s employment, Grantee
shall not render Services to any person or entity that engages in or owns,
invests in, operates, manages, or controls any venture or enterprise which
engages or proposes to engage in the Business within the Restricted Territory.
Notwithstanding the foregoing, nothing in this Agreement shall prevent Grantee
from owning for passive investment purposes not intended to circumvent this
Agreement, less than five percent (5%) of the publicly traded voting securities
of any company engaged in the Business (so long as Grantee has no power to
manage, operate, advise, consult with or control the competing enterprise and no
power, alone or in conjunction with other affiliated parties, to select a
director, manager, general partner, or similar governing official of the
competing enterprise other than in connection with the normal and customary
voting powers afforded Grantee in connection with any permissible equity
ownership).

(d) Remedies: Specific Performance. The parties acknowledge and agree that
Grantee’s breach or threatened breach of any of the restrictions set forth in
this Section will result in irreparable and continuing damage to the Company for
which there may be no adequate remedy at law and that the Company shall be
entitled to equitable relief, including specific performance and injunctive
relief as remedies for any such breach or threatened or attempted breach.
Grantee hereby consents to the grant of an injunction (temporary or otherwise)
against Grantee or the entry of any other court order against Grantee
prohibiting and enjoining him from violating, or directing him to comply with
any provision of this Section. Grantee also agrees that such remedies shall be
in addition to any and all remedies, including damages, available to the Company
against him for such breaches or threatened or attempted breaches. In addition,
without limiting the remedies of the Company for any breach of any restriction
on Grantee set forth in this Section, except as required by law, the Company and
Grantee acknowledge and agree that in the event of Grantee’s breach or
threatened breach of any of the restrictions set forth in this Section, Grantee
shall forfeit any right to Performance Restricted Stock Units to the extent then
unpaid and the Company shall have the right to recoup from Grantee any
previously paid Performance Restricted Stock Units.

(e) Communication of Contents of Agreement. During Grantee’s employment and for
one year thereafter, Grantee will communicate his obligations under this Section
to any person, firm, association, partnership, corporation or other entity which
Grantee intends to be employed by, associated with, or represent.

(f) Independent Covenants. The existence of any claim, demand, action or cause
of action of Grantee against the Company, whether predicated upon this Agreement
or otherwise, is not to constitute a defense to the Company’s enforcement of any
of the covenants or agreements contained in this Section. The Company’s rights
under this Agreement are in addition to, and not in lieu of, all other rights
the Company may have at law or in equity to protect its confidential
information, trade secrets and other proprietary interests.

(g) Extension. If a court of competition jurisdiction finally determines that
Grantee has violated any of Grantee’s obligations under this Section, then the
period applicable to those obligations is to automatically be extended by a
period of time equal in length to the period during which those violations
occurred.

(h) Fair and Reasonable. Grantee acknowledges that the provisions in this
Agreement, including, but not limited to, this Section 5, are fair and
reasonable, that the enforcement of this Agreement will not cause Grantee undue
hardship, and that this Agreement is necessary and commensurate with the
Company’s need to protect its legitimate business interests from irreparable
harm. If, at the time of enforcement of this Section 5, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then



--------------------------------------------------------------------------------

existing, the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed to enforce the restrictions contained herein to
cover the maximum period, scope and area permitted by law.

6.  Definitions. As used in this Agreement, the following terms shall be defined
as follows:

“Business” shall mean the production, distribution, marketing, and/or sales of
the following; provided, however, that, if the applicable termination of
employment occurs within 24 months after a Change in Control, the definition
shall apply only to the extent that the Company engages in the production,
marketing and/or sales of the following as of immediately prior to the Change in
Control: (i) chlor-alkali and derivative products and chlorovinyls products that
are manufactured, distributed and/or sold by the Company; and (ii) polyvinyl
chloride/vinyl-based building products that are manufactured, distributed and/or
sold by the Company, including window and door profiles, pipe and pipe fittings,
exterior siding and claddings, interior and exterior mouldings and trim, and
decking.

“Cause” shall mean any of the following: (i) the Grantee’s material violation of
the provisions of Section 5 of this Agreement; (ii) the Grantee’s willful
refusal to substantially perform the Grantee’s duties to the Company; (iii) the
Grantee’s conviction or plea of guilty or nolo contendere to a felony; (iv) the
Grantee’s willful misconduct in the performance of the Grantee’s duties to the
Company; or (v) any other conduct or act by the Grantee that is materially and
demonstrably injurious, detrimental or prejudicial to the Company unless the
Grantee acted in good faith and in a manner he or she reasonably believed to be
in or not opposed to the best interests of the Company.

“Confidential Information” shall mean “trade secrets,” as such term is defined
by applicable Delaware law, and knowledge or data relating to the Company, and
its respective businesses that is not generally known to persons not employed by
the Company, is not generally disclosed by the Company and is the subject of
reasonable efforts to keep it confidential. Confidential Information includes,
but is not limited to, information regarding: (i) product or service cost or
pricing; (ii) personnel allocation or organizational structure; (iii) the
business operations or financial performance of the Company; (iv) sales and
marketing plans; (v) strategic initiatives (independent or collaborative);
(vi) existing or proposed methods of operation; (vii) current and future
development and expansion or contraction plans; (viii) sale/acquisition plans;
and (ix) non-public information concerning the legal or financial affairs of the
Company. Confidential Information does not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company. This definition is not intended to limit any definition of confidential
information or any equivalent term under applicable federal, state, or local
law.

“Good Reason” shall mean (i) the Company (a) materially reduces the Grantee’s
annual base salary, (b) materially reduces the Grantee’s target bonus, or
(c) reduces the Grantee’s employee benefits by a material amount except to the
extent the Company has instituted a reduction in employee benefits applicable to
all senior executives of the Company, (ii) a material diminution in the
Grantee’s duties, responsibilities, authorities or reporting relationships, or
(iii) any attempted relocation of the Grantee’s place of employment to a
location more than 50 miles from the location of such employment on the date of
such attempted relocation; provided, that the Grantee’s termination shall only
constitute a termination for Good Reason hereunder if (x) the Grantee provides
the Company with a notice of termination within 90 days after the initial
existence of the facts or circumstances constituting Good Reason, (y) the
Company has failed to cure such facts or circumstances within 30 days after
receipt of the notice of termination, and (z) the date of termination occurs no
later than 120 days after the initial occurrence of the facts or circumstances
constituting Good Reason.

“Material Contact” shall mean contact between Grantee and any customer or
prospective customer (i) with whom Grantee dealt on behalf of the Company;
(ii) whose dealings with the Company were coordinated or supervised by Grantee;
(iii) about whom Grantee obtained confidential information in the ordinary
course of business as a result of Grantee’s association with the Company; or
(iv) who receives products authorized by the Company, the sale or provision of
which results or resulted in compensation, commissions, or earnings for Grantee.

“Permanently Disabled” shall mean that Grantee has qualified for long-term
disability benefits under a disability plan or program of the Company or, in the
absence of a disability plan or program of the Company, under a
government-sponsored disability program and is “disabled” within the meaning of
Section 409A(a)(2)(C) of the Code.



--------------------------------------------------------------------------------

“Restricted Territory” shall mean the United States and Canada. Grantee
acknowledges and agrees that the Restricted Territory accurately describes the
territory in which the Company manufactures, markets, and/or sells products.

“Retires” shall mean the termination of employment of Grantee after Grantee has
attained the age of 55 and at a time when Grantee’s age when added to the number
of years of continuous employment of such Grantee by the Company equals or
exceeds 70.

“Services” mean services or activities that are the same as or similar to the
type provided, conducted, or engaged in by the Grantee within the two-year
period prior to Grantee’s termination or separation from the Company.

7.  Forfeiture of PRSUs. Except as provided in Section 3 or Section 4, or as the
Committee may determine on a case-by-case basis, subject to the terms of the
Plan, at such time as Grantee ceases to be continuously employed by the Company
before the Normal Vesting Date, any PRSUs that have not theretofore become
vested hereunder shall be forfeited.

8.  Payment of PRSUs. To the extent that the PRSUs (or a number of units subject
to a substitute award) become vested and earned pursuant to Section 3 or
Section 4 above, the shares of Common Stock underlying such PRSUs (or shares
underlying such substitute award units) shall be transferred to Grantee no later
than 15 days after the date on which the PRSUs (or substitute award units)
become vested and earned, and in all events within the short-term deferral
period specified in Treas. Reg. § 1.409A-1(b)(4), except as otherwise provided
in Section 10.

9.  Dividend Equivalents, Voting and Other Rights. Grantee shall have no rights
of ownership in the shares of Common Stock underlying the PRSUs and shall have
no right to vote such shares of Common Stock until the date on which the shares
of Common Stock are transferred to Grantee pursuant hereto. Dividend equivalents
will be paid in cash on the shares of Common Stock underlying the PRSUs and
shall be deferred (with no earnings accruing) until and paid contingent upon the
earning of the related PRSUs and paid at the same time the underlying shares are
transferred to the Grantee.

10. Delivery of Shares of Common Stock. The shares of Common Stock underlying
the PRSUs shall be released to Grantee by the Company’s transfer agent at the
direction of the Company. At such time as the PRSUs become payable as specified
in this Agreement, the Company shall direct the transfer agent to forward the
applicable number of shares of Common Stock to Grantee except in the event that
Grantee has notified the Company of his or her election to satisfy any tax
obligations by surrender of a portion of such shares, the transfer agent will be
directed to forward the remaining balance of shares after the amount necessary
for such taxes has been deducted.

11. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any PRSUs or shares of Common Stock or other securities
pursuant to this Agreement if the issuance thereof would, in the reasonable
opinion of the Company, result in a violation of any such law.

12. Relation to Other Benefits. Any economic or other benefit to Grantee under
this Agreement shall not be taken into account in determining any benefits to
which Grantee may be entitled.

13. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of Grantee under
this Agreement without Grantee’s consent.



--------------------------------------------------------------------------------

14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by Grantee under this Agreement, and the amounts available to
the Company for such withholding are insufficient, it will be a condition to the
receipt of such payment or the realization of such benefit that Grantee make
arrangements satisfactory to the Company for payment of the balance of such
taxes to be withheld, which arrangements (in the discretion of the Committee)
may include relinquishment of a portion of such benefit. If Grantee fails to
make arrangements for the payment of tax, the Company will withhold shares of
Common Stock having a value equal to the amount required to be withheld.
Notwithstanding the foregoing, when Grantee is required to pay the Company an
amount required to be withheld under applicable income and employment tax laws,
Grantee may elect to satisfy the obligation, in whole or in part, by electing to
have withheld, from the shares required to be delivered to Grantee, shares of
Common Stock having a value equal to the amount required to be withheld. The
shares used for tax withholding will be valued at an amount equal to the Market
Value per Share of such shares of Common Stock on the date the benefit is to be
included in Grantee’s income. In no event will the market value of the shares of
Common Stock to be withheld and delivered pursuant to this Section to satisfy
applicable withholding taxes in connection with the benefit exceed the minimum
amount of taxes required to be withheld.

16. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistent provisions between this Agreement and
the Plan, the Plan shall govern. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan. The Committee,
acting pursuant to the Plan shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
this grant.

17. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Grantee, and the successors and assigns of the
Company.

18. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.

19. Notices. Any notice to the Company provided for herein shall be in writing
to the Company, marked Attention: Executive Vice President, General Counsel and
Secretary, and any notice to Grantee shall be addressed to said Grantee at his
or her address currently on file with the Company. Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
registered mail, postage and fees prepaid, and addressed as aforesaid. Any party
may change the address to which notices are to be given hereunder by written
notice to the other party as herein specified (provided that for this purpose
any mailed notice shall be deemed given on the third business day following
deposit of the same in the United States mail).

20. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with, or be exempt from, the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) do not apply to Grantee. This Agreement and the Plan shall
be administered in a manner consistent with this intent.

21. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute the same
instrument.

22. Data Protection. By signing below, Grantee consents to the Company
processing Grantee’s personal data provided herein (the “Data”) exclusively for
the purpose of performing this Agreement, in particular in connection with the
earning of PRSUs awarded herein. For this purpose the Data may also be disclosed
to and processed by companies outside the Company, e.g., banks involved.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement, as of the day and year first above written.

 

 

  AXIALL CORPORATION   By:        

 

  Name:      Title:   

 

 

GRANTEE:     

 

  



--------------------------------------------------------------------------------

EXHIBIT A

Statement of Management Objectives

This Statement of Management Objectives applies to the Performance Restricted
Stock Units granted to Grantee on the Date of Grant and applies with respect to
the Performance Restricted Stock Unit Agreement, dated as of
                    , between the Company and Grantee (the “Agreement”).
Capitalized terms used herein that are not specifically defined in this
Statement of Management Objectives have the meanings assigned to them in the
Agreement or in the Plan, as applicable.

Section 1.        Definitions. For purposes hereof:

(a)        “Performance Period” means, except as otherwise provided below, the
four-year period commencing                      and ending on
                    .

(b)        “Peer Group” means the companies set forth on Table 1 below; provided
that: (i) any such company that is acquired during the Performance Period will
be excluded from the Peer Group; and (ii) any such company that files for
bankruptcy during the Performance Period will be treated from and after the date
of such filing as the lowest performer in the Peer Group. For purposes of this
Statement of Management Objectives, (x) a company shall be treated as “acquired”
if a Change in Control occurs with respect to such company during the
Performance Period and (y) a company shall be treated as “filing for bankruptcy”
if such company during the Performance Period (1) is dissolved (other than
pursuant to a consolidation, amalgamation or merger); (2) becomes insolvent or
is unable to pay its debts or fails or admits in writing its inability generally
to pay its debts as they become due; (3) makes a general assignment, arrangement
or composition with or for the benefit of its creditors; (4) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 30 days of the institution
or presentation thereof; (5) has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger); (6) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for it or for all or substantially all its assets;
(7) has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;
(8) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (1) to (7) (inclusive); or (9) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts.

(c)        “Relative Total Stockholder Return” or “RTSR” means the Company’s TSR
as compared to the company in the Peer Group that achieves the median TSR for
the Peer Group; provided, however, that if, due to changes in the composition of
the Peer Group (e.g., due to a company in the Peer Group being acquired, and
thus, dropped from the Peer Group) there is an even number of companies in the
Peer Group at the time of the determination of the RTSR, such that there can be



--------------------------------------------------------------------------------

no median company for the Peer Group, the comparison of the Company’s TSR shall
be to the average TSR achieved during the Performance Period by the two
companies of the Peer Group whose TSR performance ranks them in the middle of
the entire Peer Group regarding TSR performance (the “Peer Group TSR”).

(d)        “Total Stockholder Return” or “TSR” means, with respect to the Common
Stock and the common stock of each of the members of the Peer Group, a rate of
compound annual return reflecting stock price appreciation, plus the
reinvestment of dividends in additional shares of stock on the ex-dividend date,
from the beginning of the Performance Period through the end of the Performance
Period. For purposes of calculating Total Stockholder Return for each of the
Company and each member of the Peer Group: (i) the beginning stock price will be
based on the volume-weighted average closing stock price for the 60 consecutive
trading days immediately prior to the first day of the Performance Period on the
principal stock exchange on which the stock is then traded and (ii) the ending
stock price will be based on the volume-weighted average closing stock price for
the 60 consecutive trading days immediately preceding the last day of the
Performance Period on the principal stock exchange on which the stock then
trades; provided, however, if the PRSUs shall become earned and vested in
connection with a Change in Control pursuant to Section 3 below, the end stock
price of the Company’s Common Stock will be based on the Market Value Per Share
of the Company’s Common Stock as of the date immediately prior to the Change in
Control (the “Measurement Date”).

Section 2.        Performance Matrix.

From 0% to 200% of the PRSUs will be earned based on RTSR, which shall be
measured by the percentage point difference between the Company’s TSR and the
Peer Group TSR, as set forth as follows:

 

Company’s TSR Relative to the    

Peer Group TSR

 

   % of Target RSUs Earned*

+ 1000 bps

 

   200%

+ 450 bps

 

   150%

+/(-) 50 bps

 

   100%

(-) 450 bps

 

   50%

More than (-) 600 bps

 

   0%

* The payout for levels of achievement between the percentages set forth on the
table above will be determined by straight line interpolation.

Section 3.        Effect of Change in Control.

(a)        In the event a Change in Control occurs prior to the Normal Vesting
Date or before such time when the PRSUs have been forfeited, the PRSUs covered
by this Agreement shall become earned and vested if, either (i) in connection
with such Change in Control, the Successor does not assume the obligations of
the Company under this Agreement in the manner described in Section 3(b) below
or (ii) prior to the Change in Control, Grantee has died, become Permanently
Disabled



--------------------------------------------------------------------------------

or has Retired or the Company terminates Grantee’s employment without Cause.
Except as modified by the sentence which follows, the number of PRSUs earned and
vested in such case shall be determined based on the performance matrix set
forth in Section 2, provided that the last day of the Performance Period shall
be the Measurement Date (i.e., the last day of the Performance Period in such
case shall be the date immediately prior to the Change in Control. In the case
of Section 3(a)(ii), the Grantee shall vest in a number of PRSUs equal to the
product of (x) the number of PRSUs in which Grantee would have vested in
accordance with the terms and conditions of this Section 3(a) if Grantee had
remained in the continuous employ of the Company from the Date of Grant until
the Measurement Date and the Successor does not assume the obligations of the
Company under this Agreement in the manner described in Section 3(b) below
multiplied by (y) a fraction (in no case greater than 1) the numerator of which
is the number of whole weeks from the Date of Grant through such date on which
the Grantee has died, becomes Permanently Disabled, or has Retired, or is
terminated without Cause and the denominator of which is                 .

(b)        The Successor shall be deemed to have assumed the obligations of the
Company under the Agreement only where the Successor: (i) determines the number
of shares of Company Common Stock that Grantee would be entitled to receive on
the Change of Control if the PRSUs became earned and vested on the Measurement
Date pursuant to Section 3(a) above; (ii) the Successor converts that number of
shares of Company Common Stock into a number of restricted stock units for the
Successor’s stock that would have the same market value as the shares of Company
Common Stock at the Measurement Date (the “Replacement RSUs”); and (iii) all of
those Replacement RSUs for the Successor’s stock shall otherwise be subject to
substantially the same terms and conditions after the Measurement Date as the
terms and conditions applicable to the PRSUs immediately prior to the
Measurement Date; provided however, that from and after the Measurement Date,
the vesting of such Replacement RSUs shall cease to be subject to satisfaction
of performance goals.

(c)        Subject to the following sentence, if the Successor assumes the
obligations of the Company under the Agreement, then no such accelerated earning
and vesting shall apply. Notwithstanding the foregoing, if (i) the Successor
assumes the obligations of the Company under this Agreement in the manner
described in this Section 3 and (ii) on or after the Change in Control, but
prior to the Normal Vesting Date, the Company, the Successor or any subsidiary
of either terminates Grantee’s employment without Cause or Grantee terminates
his or her employment for Good Reason or Grantee dies, becomes Permanently
Disabled or is or becomes eligible to Retire, then the Replacement RSUs shall
become earned and vested.

Table 1

 

Monsanto Co   

Sherwin-Williams

Co.

   Albemarle Corp.   

Minerals Technologies,

Inc.

 

   Calgon Carbon Corp

E.I. du Pont de

Nemours & Co.

  

CF Industries

Holdings, Inc.

   RPM
International,
Inc.

 

   Olin Corp.    A. Schulman, Inc.

Dow Chemical

Company

  

Eastman Chemical

Co

   NewMarket
Corp.

 

   Balchem Corp.    Koppers Holdings, Inc.



--------------------------------------------------------------------------------

Lyondell Basell Industries NV   

The Chemours Company

 

   Scotts
Miracle-

Gro Co

   Stepan Co    Tredegar Corp. Praxair, Inc    FMC Corp.    Innospec Inc.   
Intrepid Potash, Inc.   

American Vanguard Corp.

 

Ecolab, Inc.    Airgas, Inc.    PolyOne
Corp.    Flotek Industries, Inc.   

Kraton Performance Polymers, Inc.

 

PPG Industries, Inc.   

International

Flavors and Fragrances, Inc.

 

   Cabot Corp.    Quaker Chemical Corp.    LSB Industries, Inc. Air Products &
Chemicals, Inc.    Ashland, Inc.    Sensient
Technologies
Corp.

 

   Innophos Holdings, Inc.    Mosaic Co. Valspar Corp.    H.B. Fuller Co.   
FutureFuel
Corp.    Hawkins, Inc.   

Rayonier Advanced Materials, Inc.

 

 